IN THE SUPREME COURT OF PENNSYLVANIA


In the Matter of                             :   No. 192 DB 2020 (No. 12 RST 2021)
                                             :
JEFFREY MICHAEL PARRELLA                     :   Attorney Registration No. 201946
                                             :
PETITION FOR REINSTATEMENT                   :
 FROM INACTIVE STATUS                        :   (Out of State)


                                        ORDER


PER CURIAM


       AND NOW, this 3rd day of March, 2021, the Report and Recommendation of

Disciplinary Board Member dated February 23, 2021, is approved and it is ORDERED

that Jeffrey Michael Parrella, who has been on Inactive Status, has demonstrated that he

has the moral qualifications, competency and learning in law required for admission to

practice in the Commonwealth, shall be and is, hereby reinstated to active status as a

member of the Bar of this Commonwealth. The expenses incurred by the Board in the

investigation and processing of this matter shall be paid by the Petitioner.